                    Case 3:19-mj-05538-MAT Document 1 Filed 06/03/19 Page 1 of 3


AU 91 (Rev. 08/09) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                 forthe                                       Y     -3        AM   11   2C
                                                        Western District of Texas

                   United States of America
                                V.                                                                                        ;



                     Elizabeth Rodriguez                                      Case No.
                                                                                         q_)-53                                    1\APc1-


                           Defendant(s)



                                                        CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     June 1, 2019                  in the county of                El Paso                    in the

      Western          District of              Texas            ,   the defendant(s) violated:

           Code Section                                                     Offense Description
21   Usc 841(a)(1)                               Defendant(s) did knowingly and intentially possess with the intent to distribute
                                                 approximately 35.38 kilograms (gross weight) of methamphetamine, a
                                                 Schedule II Controlled Substance.




          This criminal complaint is based on these facts:
Ifurther state that I am a Homeland Security Investigations Special Agent and this complaint is based on the facts
stated within the attached affidavit:




            1   Continued on the attached sheet.



                                                                                                  Complainant s signature

                                                                                          Denise Anchondo, Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:              06/03/2019
                                                                                                        ge 'S signature

City and state:                           El Paso, Texas                              Miguel A. Torres, U.S. Magistrate Judge
                                                                                                 Printed name and title
          Case 3:19-mj-05538-MAT Document 1 Filed 06/03/19 Page 2 of 3




                                     AFFIDAVIT

On Saturday, June 1, 2019, at approximately 2:50 A.M., Elizabeth RODRIGUEZ entered the
United States from Mexico at the Paso Del Norte (PDN) Port of Entry, El Paso, Texas.
RODRIGUEZ was the passenger of a black 2005 Chevrolet Avalanche bearing New Mexico
license plate AGDW27. The Chevrolet Avalanche was driven by RODRIGUEZ's husband,
Gerardo Mendoza Cisneros.

Mendoza and RODRIGUEZ approached lane number 3 primary inspection booth. As the truck
approached the primary inspection booth, United States Customs and Border Protection Officer
(CBPO) A. Gonzalez observed there was a random computer-generated referral for a secondary
inspection of the truck. Mendoza gave CBPO Gonzalez a negative declaration for merchandise.
Mendoza stated they had gone to dance in Cuidad Juarez and were on their way home. CBPO
Gonzalez referred the vehicle to the secondary inspection area for further inspection.

In secondary, Mendoza was instructed to drive the truck through the Z-Portal X-Ray Unit located
at PDN. CBPO M. Lopez observed anomalies in side walls of the bed of the truck. CBPO
Lopez informed CBPO C. Velazquez of the anomalies. CBPO Velazquez requested that
Mendoza and RODRIGUEZ exit the truck while a K-9 inspection was conducted. CBPO
Velazquez received a negative declaration from Mendoza. Mendoza stated he and
RODRIGUEZ had gone to Cuidad Juarez for some drinks and dancing. Mendoza stated he was
the owner of the truck, he was the only driver of the truck and he lived in Chaparral, New
Mexico.

Canine Enforcement Officer (CEO) J. Lujan along with Narcotic Human Detector Dog (NHDD)
"Senna" (#170147) were requested to inspect the truck. "Senna" (#170147) alerted positively to
the trained odor of narcotics on the driver's side rear wheel well area. Mendoza and
RODRIGUEZ were escorted to the Headhouse.

Further inspection of the truck revealed several cellophane wrapped bundles containing a white
crystal-like substance concealed within both side walls of the bed of the truck. A random bundle
was probed, and a sample of the white crystal-like substance was removed. The sample of the
white crystal-like substance was field tested. The field test was positive for the properties of
methamphetamine. A total of 75 bundles were removed from both side walls of the bed of the
truck for a combined total weight of 35.38 kilograms/78.05 pounds (gross weight) of
methamphetamine.

Homeland Security Investigations Special Agent (SA) Denise Anchondo and Norman Jurado
arrived at the Paso Del Norte Port of Entry and began an investigation. SA Jurado read
RODRIGUEZ her Miranda Statement of Rights in the Spanish language. RODRIGUEZ
acknowledged in writing that she understood her rights and agreed to make a statement without
the presence of an attorney. SA Anchondo and Jurado conducted an interview with
RODRIGUEZ.

RODRIGUEZ stated she and Mendoza had separated approximately five to six months ago and
she began a relationship with a Hispanic Male. During RODRIGUEZ's relationship with the
          Case 3:19-mj-05538-MAT Document 1 Filed 06/03/19 Page 3 of 3




Hispanic Male, RODRIGUEZ sent the Hispanic Male risque pictures of herself. RODRIGUEZ
ended the relationship with the Hispanic Male when she and Mendoza reunited.

After RODRIGUEZ ended the relationship with the Hispanic Male she continued to
communicate with him via FaceBook. RODRIGUEZ told the Hispanic Male she planned to
travel to Oklahoma to purchase items to sell. Upon hearing of RODRIGUEZ traveling to
Oklahoma, the Hispanic Male instructed RODRIGUEZ that she was going to deliver something
to Oklahoma for him. The Hispanic Male told RODRIGUEZ that if she declined he was going
to show Mendoza the pictures she had previously sent to him. RODRIGUEZ knew she would be
smuggling drugs from Mexico into the United States. RODRIGUEZ suspected she would be
smuggling cocaine.

RODRIGUEZ and the Hispanic Male came up with a plan to utilize Mendoza's truck to smuggle
drugs from Mexico to Oklahoma. The plan consisted in having the truck break down in Cuidad
Juarez and leave the truck at Mendoza' s father's house in Cuidad Juarez. The Hispanic Male
told RODRIGUEZ that he would arrange for the mechanic who is a mutual acquaintance of the
Hispanic Male and Mendoza to assist with building the compartment and concealing the drugs
within the truck as he pretended to fix the truck for Mendoza. RODRIGUEZ stated Mendoza
and his father where unaware of her drug smuggling venture on behalf of the I-Iispanic Male.

Approximately ten days prior to RODRIGUEZ being arrested at the Port of Entry, RODRIGUEZ
and Mendoza traveled to Cuidad Juarez in the truck. RODRIGUEZ pulled an electrical
component out from under the steering wheel without Mendoza seeing her which caused the
truck to lose power. Mendoza and RODRIGUEZ left the truck at Mendoza's father's house to
be checked by the mechanic from the neighborhood who was also a mutual acquaintance of the
Hispanic Male. The Hispanic Male made arrangements for the mechanic to assist in building a
compartment in the truck and concealed drugs within the truck. The mechanic kept the truck for
ten days to build the compartment and load the drugs. The mechanic informed Mendoza that
there was nothing wrong with the truck.

On Tuesday, May 28, 2019, the Hispanic Male contacted RODRIGUEZ and told her she needed
to pick up the truck and cross it into the United States. On Friday, May 3 1, 2019, RODRIGUEZ
asked Mendoza to take her dancing in Cuidad Juarez. Mendoza and RODRIGUEZ walked to
Juarez and got a ride to pick up the truck at Mendoza's father's house. RODRIGUEZ and
Mendoza went dancing and ate while in Cuidad Juarez. RODRIGUEZ and Mendoza then
attempted to cross into the United States.

The Hispanic Male told RODRIGUEZ that once she successfully smuggled the drugs into the
United States she was going to deliver the drugs to Oklahoma. The Hispanic Male instructed
RODRIGUEZ that she would notify him once RODRIGUEZ arrived in Oklahoma and he would
give her further instructions of where to deliver the drugs.

RODRIGUEZ provided a written statement detailing her involvement in the drug smuggling
venture.
